Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 12/08/2021; and IDS filed on 12/08/2021.
Claims 1, 5 have been amended.
Claim 28 has been added.
Claims 1-2, 5-8, 10-18, 20-24, 26-28 are pending in the instant application.
Claims 6-8, 10, 12-13, 15-16 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered.
 
Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites “about 1% to about 10% ethyl-cellulose”, which has broaden the scope of independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5, 11, 14, 17-18, 20-24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over SANNIER et al (A New Sclerosing Agent in the Treatment of Venous Malformations. Interventional Neuroradiology 10: 113-127, 2004) in view of ZHANG et al (Endoscopic ultrasound-guided ethanol ablation therapy for tumors. World J Gastroenterol 2013 June 14; 19(22): 3397-3403), THERON et al (US 2007/0116647), and BURZYNSKI (US 6,127,419).
SANNIER teaches a method of treating a benign lesion (see pg. 113, under Introduction), such as venous malformation (see pg. 113, under Introduction), which becomes enlarged (see pg. 114, 1st col), comprising of: administering, by injection (see Summary on pg. 113), to the subject a therapy solution comprising of: a viscous carrier, such as ethyl cellulose (see Summary), and alcohol, such as 5.88% of ethanol (see Summary), which is about 8%. Additional disclosures include: ablation (see reference #17 at pg. 127); venous malformation can occur in the cheek (see pg. 114, Table 1); vascular tumors and cancer (see reference #7 and #8 on pg. 127); ethylcellulose is a non-toxic nd col); 1.99 mL of solution was injected directly (see Summary); injected slowly (see Summary); contrast medium was also added (see pg. 123, under 1st col); contrast agent, such as Iomeron 350 (see pg. 117), which is a detectable compound used for fluoroscopic guidance (see pg. 116, 2nd col), which reads on imaging the lesion; because of the increase in viscosity, advantages include volume of injected solution is much lower than ethanol alone and the risk of systemic reactions is lower (see Summary); “ethanol is the most effective agent in the treat treatment of venous malformation although it is quite risky to use because of the danger of diffusion beyond the target. To reduce this risk, we have developed an alcoholic sclerosing solution that is less diffusible” (see Summary), which is the same purpose as Applicant (see Applicant’s specification at pg. 1-2, under Summary).
SANNIER does not teach the lesion is an epithelial tumor.
ZHANG teaches the prior art had known of using ethanol ablation to treat lesions and tumor (see Abstract), such as epithelial ablation (see pg. 3398, 2nd col), pancreatic neuroendocrine tumors, and abdominal metastatic lesions (see pg. 3997, 2nd col), and other tumors (see pg. 3400). Note, ZHANG is not a 102 rejection, because ZHANG does not teach adding a viscosity agent, such as ethylcellulose, to decrease the danger of diffusion, as taught by SANNIER. 
THERON, who is also a co-author in the SANNIER reference, teaches the prior art had known of many uses for ethanol (see abstract), such as treatment of hernias (see [0002]-[0005])) and ablation of tumors (see [0006]); nonetheless, ethanol, because of its properties, can diffuse at a distance from its target and cause necrosis of healthy cells (see [0014]). Moreover, the use of alcohol in the treatment of hepato-cellular tumours  can 
BURZYNSKI teaches the prior art had known of using administration rate of 1-250 mL/hr in volume amount of 1-4 mL for the treatment of cancer (see col. 6, line 54-66). Note, BURZYNSKI is using a different drug, thus, one skill in the art still needs to optimize the volume amount and administration rate.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate treating epithelial tumors, pancreatic tumors, lesions, and other tumors. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art had known of using ethanol to treat these tumors and lesions.
.

Claim(s) 1-2, 5, 11, 14, 17-18, 20-22 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over LOPEZ et al (US 2008/0096967) in view of BURZYNSKI (US 6,127,419) and THERON et al (US 2007/0116647).
	LOPEZ teaches a method of treating diseases, such as malignant cancer, such as intraepithelial neoplasia (see [0002]; [0088]) comprising of administering parentally (see [0009]) a composition comprising of: 5% of ethylcellulose in ethanol as a solubilizing agent (see [0023]; and [0180]), which is about 8%; and an NDGA compound (see abstract), such as M4N (see [0133], [0182]), which also reads on hydrophobic agent and is used to treat carcinoma (see [0003]; [0220]).

BURZYNSKI teaches the prior art had known of using administration rate of 1-250 mL/hr in volume amount of 1-4 mL for the treatment of cancer (see col. 6, line 54-66). Note, BURZYNSKI is using a different drug, thus, one skill in the art still needs to optimize the volume amount and administration rate.
THERON, who is also a co-author in the SANNIER reference, teaches the prior art had known of many uses for ethanol (see abstract), such as treatment of hernias (see [0002]-[0005])) and ablation of tumors (see [0006]); nonetheless, ethanol, because of its properties, can diffuse at a distance from its target and cause necrosis of healthy cells (see [0014]). Moreover, the use of alcohol in the treatment of hepato-cellular tumours  can cause thrombosis of the portal vein by diffusion of the product into the venous system.  One of the applicant's objectives is to avoid the side effects of ethanol in this disorder, in other words necrosis of healthy tissues which occurs as a result of diffusion at a distance from the target as well as to reinforce effectiveness (see [0015]). To this end, the applicant has tested several thickeners and is proposing an injectable medicinal preparation which comprises at least one compound used to make the preparation viscous, ethanol and at least one compound making said preparation opaque to X-rays in order to manage its administration and action (see [0016]). Advantageously, viscosity limits diffusion of the preparation to a specific area and reinforces its therapeutic effect (see [0017]). This preparation thus has the dual advantage of offering an active principle with limited diffusion and a marker to be able to better monitor injection as the therapist performs the procedure and, most importantly, for post-treatment monitoring of the exact location of 
The references do not specifically teach the volume amount or administration rate as claimed by Applicant.  The amount and administration rate in a method that the prior art teaches injection slowly is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, especially when the prior art had known of using ethylcellulose as high as 15%.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal the volume amount and the administration/injection rate to best achieve the desired results, such as therapeutic result, efficacy rate, decrease of pain and decrease of adverse effect, limiting the diffusion of ethanol, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of injection rate would have been obvious at the time of Applicant's invention. 

Response to Arguments
	Applicant argues that that the term "bladder cancer" would not read on the term
"skin cancer," but respectfully maintains that both are cancers (tumors) affecting epithelial tissue and thus would be encompassed by the term "epithelial tumor" as the elected species of lesion. Regarding the prior 102 rejections overcome by the previous Amendment filed July 9, 2021, these were overcome through the incorporations of dependent claims not anticipated by the cited art into independent claim 1. Applicant 
	The Examiner find this argument unpersuasive, because as discussed previously, the term "bladder cancer" would not read on the term "skin cancer". 
	Applicant argues that the drug of Burzynski, phenylacetic acid, is wholly unrelated to the active ingredient in the present invention (an alcohol or hydrophobic agent) and has entirely different physiochemical properties. Furthermore, 1-250 mL/hr is a much greater general administration rate range than claimed, and there is no teaching or suggestion on any particular range therein that may be useful for treatment of epithelial tumors as claimed, such that one of ordinary skill in the art would need no more than routine skill to optimize. For example, there is no guidance on whether the therapy solution of Sannier, noted to be injected "slowly" (Final Action, page 4), may be injected at 250 mL/hr, which is a rate which can readily be considered slow as compared to any arbitrarily faster administration rate. Accordingly, the combination of references provides no guidance on how the combination of the claimed parameters should be accounted for, and thus provide no direction on optimization of an administration rate that would be considered routine and not requiring undue experimentation by one of ordinary skill in the art. The specification as filed and related post-filing publications of the inventors of the present application make clear that the present invention provides superior results of successful tumor ablation using a therapy solution comprising at least about 3% ethyl cellulose by weight administered at a rate of from about 1 mL/hr to about 15 mL/hr. The specification as filed provides photographic and quantitative tumor-volume evidence that 
FIGS. 5A-5B, 6A-6B, and 7), a dependence which was not previously known in the art ("[t]he non-linear relationship between intratumoral injection retention and rate has been demonstrated before ... but the relationship between ablation efficacy and rate has not been investigated previously," PCT specification as filed, page 20, lines 26-30; emphasis added).
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, BURZYNSKI teaches the prior art had known of using administration rate of 1-250 mL/hr in volume amount of 1-4 mL for the treatment of cancer (see col. 6, line 54-66). Note, BURZYNSKI is using a different drug, thus, one skill in the art still needs to optimize the volume amount and administration rate. 	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate treating epithelial tumors, pancreatic tumors, lesions, and other tumors. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art had known of using ethanol to treat these tumors and lesions. The references do not specifically teach the administration rate or the ingredient amounts as claimed by Applicant.  The amounts of ingredients and administration rate in a method that the prior art teaches injection slowly is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, especially when the prior art teaches using as high as 15% ethylcellulose.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary 
	Applicant argues that Burzynski is drawn to different drug (phenylacetic acid) wholly unrelated to the invention as claimed, not least because phenylacetic acid is an acid, while the active ingredient in the present invention is an alcohol or hydrophobic agent, thus compounds of entirely different physiochemical properties. An ordinary skilled person in the art would recognize that conditions for administration of one
drug are not uniformly comparable or applicable with conditions for administration of any other drug. Accordingly, there is no reason for the skilled person to have used the therapy solution of Lopez with the goal of treating the epithelial neoplasia of Burzynski, nor would that skilled person have had a reasonable expectation of success at treating such epithelial neoplasia of Burzynski with the therapy solution of Lopez, let alone at generating the claimed invention. Even if one of ordinary skill in the art could have found motivation to combine the teachings of Lopez and Burzynski, the Final Action further acknowledges that the cited art combination does not teach the volume amount or administration rate claimed. The Final Action indicates, instead, that a description in prior art teaching "injection slowly ... is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would 
solution for treatment and thus cannot comment on any such teaching in the cited combination of references; instead, the asserted teaching seems to be referring to Sannier, not Lopez or Burzynski of the present rejection.
The Examiner finds this argument unpersuasive, because as discussed in the rejection, BURZYNSKI teaches the prior art had known of using administration rate of 1-250 mL/hr in volume amount of 1-4 mL for the treatment of cancer (see col. 6, line 54-66). Note, BURZYNSKI is using a different drug, thus, one skill in the art still needs to optimize the volume amount and administration rate. 	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate treating epithelial tumors, pancreatic tumors, lesions, and other tumors. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art had known of using ethanol to treat these tumors and lesions. The references do not specifically teach the administration rate or the ingredient amounts as claimed by Applicant.  The amounts of ingredients and administration rate in a method that the prior art teaches injection slowly is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize, especially when the prior art teaches using as high as 15% ethylcellulose.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal the active ingredient amount and the administration/injection rate to best achieve the desired results, such as therapeutic 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618